Citation Nr: 1211308	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating greater than 20 percent for diabetes mellitus type 2 (diabetes) with erectile dysfunction.

3.  Entitlement to a rating greater than 10 percent for diabetic retinopathy and cataracts.  

4.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.  
 
6. Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right upper extremity.  

7.   Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity.  

8.  Entitlement to increased ratings for residuals of shell fragment wound (SFW) to the right elbow/upper arm, rated at 10 percent for residuals of injury to muscle group (MG) VI and 10 percent for loss of strength in the right hand.  

9.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The PTSD does not result in deficiencies in most areas; it is not manifested by obsessional rituals, impaired speech, impaired ability to function, episodes of violence, loss of contact with reality, persistent suicidal ideation, disorientation, flattened affect, impaired judgment, or inability to establish and maintain relationships.  

2.  The diabetes requires insulin and restricted diet, but not regulation of activities, and it is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The Veteran does not have a penile deformity.  

4.  The diabetic retinopathy and cataracts have not resulted in pain, rest requirements, episodic incapacity, incapacitating episodes, or a compensable impairment of corrected distance visual acuity or visual field.  

5.  The peripheral neuropathy of the lower extremities does not approximate moderate incomplete paralysis of the right or left sciatic nerve.  

6.  The peripheral neuropathy of the upper extremities does not approximate moderate incomplete paralysis of the right or left median nerve.  

7.  The residuals of SFW to the right elbow and upper arm do not approximate moderate injury to MG VI or moderate neuralgia of the median nerve.   


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for PTSD have not been met. 
 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for a rating greater than 20 percent for diabetes with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010). 

3.  The criteria for a rating greater than 10 percent for diabetic retinopathy and cataracts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.84a (2008); 38 C.F.R. §§ 4.76(b), 4.79 (2011).  

4.  The criteria for an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002);
 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

5.  The criteria for an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002);
 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

7.  The criteria for an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

8.  The criteria for an increased rating for SFW to the right elbow/upper arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.72 Diagnostic Code 5306, 4.124a, Diagnostic Code 8615 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  Consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

PTSD

Under the rating criteria for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job). 

The evidence documents the Veteran's endorsement of symptoms such as nightmares, flashbacks, irritability, guilt, sleep difficulties, social isolation, impaired concentration, hypervigilance, and exaggerated startle response and denial of symptoms such as suicidal or homicidal ideation, hallucination, or delusion.  The evidence further documents that the Veteran is married with children and grandchildren.  He has indicated that has a good relationship with his children and grandchildren. 

A November 2005 VA treatment record reflects the Veteran's history of an improvement in his PTSD symptoms since his medication was changed.  He denied nightmares, flashbacks, intrusive thoughts, depression, or homicidal or suicidal ideation.  Examination revealed that he was well-groomed and oriented to time, place, and person.  Affect was appropriate; mood was euthymic; speech was coherent, logical and sequential; and thought process was normal.  Thought content was marked by somatic preoccupation.  There was no hallucination or delusion, IQ/memory was average, and insight and judgment were good.  

A November 2006 VA treatment record reflects the Veteran's history that he was feeling depressed and was isolating due to problems in his legs and the death of his sister and aunt in August 2006.  He denied suicidal thoughts or nightmares though he reported that he awoke in a cold sweat every night.  He reported having two flashbacks since his last visit in March 2006 and intrusive thoughts once a week.  Examination revealed that he was well-groomed and oriented to time, place, and person.  Affect was appropriate to content, mood was depressed and anxious, speech was coherent, and thought process was normal.  Thought content was marked by helplessness and obsession.  There was no hallucination or delusion, IQ/memory was average, and insight and judgment were good.  A GAF score of 65 was assigned.  The record notes that a GAF score of 65 was also assigned on previous examination in March 2006.  GAF scores between 61 and 70 correspond to a finding of some mild symptoms or impairment in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.

A January 2007 VA examination record reflects the Veteran's history of marital problems.  He indicated that he was frustrated because his wife did not talk to him, touch him, or kiss him.  He indicated that he has three children and he enjoyed being with them and talking to them on the phone.  He reported that he was active in the Lions Club and that he had a lot of friends though not many close friends.  He also reported that he last worked full-time in 1999 but indicated that he was the mayor of his town and that he worked seasonally driving a combine in the harvest.  The Veteran reported that he received treatment for his PTSD from a VA psychiatrist; he reported that he had not been seen by his therapist Mr. P. for almost two years.  Examination revealed adequate grooming and hygiene.  Mood was mildly depressed with congruent, sad, pleasant affect.  He was cooperative and conversant without thought disorder, and associations were logical, linear, and progressive.  He was not delusional, hallucinating, disorganized, paranoid, suicidal, or homicidal, and he was cognitively intact.  The examiner diagnosed him with PTSD and assigned GAF score of 65.  The examiner determined that the Veteran was mentally capable of performing activities of daily living, establishing effective work and social relationships with at most mild difficulties, and maintaining family role functioning.  The examiner added that the Veteran did not have difficulty understanding complex commands and was not a danger to himself or others.  

A February 2007 VA treatment record reflects the Veteran's history of anxiety and weekly flashbacks.  He denied nightmares, though he indicated that he woke up in a sweat.  He denied feeling depressed or having suicidal or homicidal ideation.  Examination revealed that he was well-groomed and oriented to time, place, and person.  Affect was appropriate to content, mood was anxious, speech was coherent, and thought processes were normal.  Thought content was marked by helplessness and obsession.  There was no hallucination or delusion, IQ/memory was average and insight and judgment were good.  A GAF score of 60 was assigned, which corresponds to a finding of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A May 2007 VA treatment record reflects the Veteran's history of monthly flashbacks.  He denied nightmares, intrusive thoughts, or homicidal or suicidal ideation and indicated that he was working part-time with his son.  Examination revealed that he was well-groomed and oriented to time, place, and person.  Affect was appropriate to content, mood was euthymic, speech was coherent, and thought processes and thought content were normal.  There was no hallucination or delusion, IQ/memory was average, insight was good, and judgment was adequate.  A GAF score of 60 was assigned. 

A November 2007 VA treatment record reflects the Veteran's history of weekly nightmares, monthly flashbacks, and almost daily intrusive thoughts.  The Veteran reported that he had not been taking his medication as prescribed because it was too sedating.  He reported that he was running for reelection as mayor and enjoying playing with his grandchildren.  He denied suicidal or homicidal ideation.  Examination revealed that the Veteran was well-groomed and oriented to time, place, and person.  Affect was appropriate to content but mood was anxious.  Speech was coherent, thought processes were normal, IQ/memory were above average, and judgment and insight were good.  There were no delusions or hallucinations, but there were obsessions.  The examiner assigned a GAF score of 60 and adjusted the Veteran's medication.  A subsequent November 2007 VA treatment record reflects a finding of passive suicidal ideation based on the Veteran's history that he would not be unhappy if a bus hit him.  The Veteran clarified that he would not do anything to "hurry the end though."  Examination revealed that the Veteran was jovial despite his depression and cognitively intact.  He was oriented to time, place, and person and had "good" recall of remote and recent events.  He was not psychotic or delusional, judgment was good, and insight was fair.  

In February 2008, Mr. P., the Veteran's therapist, submitted statement regarding the Veteran's PTSD.  Mr. P. indicated that he began seeing the Veteran again in July 2007.  The examiner reported that the Veteran had "intense and intrusive ongoing PTSD symptoms," which the Veteran frequently minimized to people he did not know or trust.  Mr. P. noted that the Veteran worked as a mayor and helped a friend running a combine seasonally and indicated that these activities were "essential hobbies to fill his time and cope with PTSD."  He added that these activities were "in no way an indication of his ability to gain or sustain employment."  Mr. P. diagnosed the Veteran with severe PTSD and assigned a GAF score of 41, which corresponds to a finding of some impairment in reality testing or communication or major impairment in several areas.  

April and May 2008 VA treatment records reflect the Veteran's history of increased symptoms, namely nightmares, lack of sleep, and increased depression since running out of his medication.  Examination revealed that the Veteran was irritable and depressed but not without energy.  He was oriented to time, place, and person and did not appear psychotic or delusional.  

A November 2009 VA examination record reveals the Veteran's history of suspiciousness and intermittent episodes of depressed mood, as often as once a week with each episode lasting four to five hours.  Examination revealed that the Veteran had normal orientation, appropriate appearance and hygiene, and appropriate behavior.  Communication, speech, concentration, and thought process were normal, and there was no evidence of panic attacks, delusion, hallucination, obsessional ritual, impaired judgment, impaired abstract thinking, or suicidal or homicidal ideation.  There was mild memory impairment:  the examiner noted that the Veteran forgot names, directions, and recent events.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  The examiner opined that the Veteran's obesity, health, and PTSD precluded employment.  The examiner reported that the Veteran had no difficulty performing activities of daily living, maintain family role functioning, or understanding simple or complex commands.  However, the examiner believed the Veteran did have difficulty establishing and maintain effective relationships - he noted that the Veteran was socially desolate-and that the Veteran had occasional interference with recreation and leisure pursuits due in part to his PTSD.  

An April 2011 VA examination record reflects the Veteran's history of occasional nightmares, sleep disturbance, depressive moods, some anxiety, and irritability.  The record notes that the severity of the symptoms was best described as mild.  He reported a "good" relationship with his spouse and children.  The Veteran reported that he was not working; the record notes that the Veteran did not contend that unemployment was due primarily to the effects of his PTSD.  Examination revealed normal orientation, appropriate appearance and hygiene, appropriate behavior, and normal speech, communication, concentration, and thought process.  Mood was depressed.  There were no panic attacks, delusion, hallucination, suicidal or homicidal ideation, compulsive behavior, or impairment of judgment or abstract thinking.  There was mild impairment of memory.  The Veteran was assessed with PTSD and assigned a GAF of 65.  The examiner reported that employment was affected by the Veteran's obesity, diabetes, and PTSD, and that the Veteran's obesity precluded employment.  The examiner believed the Veteran had intermittent inability to perform activities of daily living, though he could perform self-care activities.  He indicated that the Veteran's symptoms were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  He added that the Veteran had difficulty establishing and maintaining effective relationships and intermittent inability to perform recreational or leisurely pursuits.  He believed the Veteran was able to maintain family role functioning and that he had no difficulty understanding simple and complex commands.  

After review of the evidence, the Board finds a rating higher than 50 percent is not warranted for any part of the appellate period.  Initially, the Board acknowledges that the record includes a private counselor's assessment of severe PTSD and assignment of a GAF score indicative of severe PTSD.  The Board finds these findings/assessments are of limited probative value, however, because the counselor provides no explanation for why he believes the Veteran's PTSD is severe, other than to include an example of the symptoms exhibited by the Veteran, and the record otherwise consistently reflects findings corresponding to at most moderate PTSD.  In any event, GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Veteran has been assigned GAF scores between 41 and 65, but generally in the range of 60-65, reflecting mild to moderate symptoms.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  There is no evidence of obsessional ritual, inability to function, homicidal ideation, flattened affect; panic attacks; impaired speech, ability to understand complex command, abstract thinking, or impulse control; disorientation, or neglect of personal hygiene and appearance.  Additionally, the Veteran consistently has at least adequate judgment and insight, and although the Veteran reports being irritable, there is no evidence of periods of anger with episodes of violence.  Furthermore, the evidence generally reflects negative histories as to suicidal ideation, with consistently negative evidence as to suicidal intent or plan.  The Board acknowledges that the Veteran is not working and that he has reported social isolation and episodes of depression.  The depression is intermittent, however, and the Veteran is able to maintain good relationships with his children, maintain friendships, volunteer on a regular basis, and work part-time as mayor and seasonally driving combine.  In sum, the evidence does not suggest that the Veteran has deficiencies in most areas, to include family relations, judgment, or thinking, and although there is evidence of deficiencies in mood and work, based on the evidence that the Veteran's depression is intermittent and that he is able to continue working and volunteering, the Board finds the Veteran's symptoms do not approximate the disability picture contemplated by the 70 percent rating 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Diabetes

Diagnostic Code (DC) 7913 provides a 40 percent rating for diabetes that requires insulin, restricted diet, and regulation of activities.  "Regulation of activities" is defined in the criteria for a 100 percent evaluation as "avoidance of strenuous occupational and recreational activities."  See also Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id.  A 60 percent rating is provided for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

Here, the treatment records indicate that the Veteran has a restricted diet to control his diabetes and that he is prescribed insulin.  However, although the Veteran has reported that his activities are limited due to the diabetes and its complications, the evidence does not suggest that a physician has prescribed restriction or regulation of activities specifically to control diabetes.  In fact, the 2007 and 2009 VA examiners reported that the diabetes did not result in restriction of activities, and a November 2007 VA treatment record indicates that the Veteran was advised to increase his physical activity.  

The Board acknowledges that the Veteran has alleged that a higher rating is warranted because his blood sugars are erratic.  The evidence does not suggest that the "erratic" blood sugars have ever required treatment for ketacidosis or hypoglycemia, however, or that the diabetes requires twice a month medical visits; thus, the Board finds the history of "erratic" blood sugars does not warrant a higher rating.  In sum, the Board finds a rating greater than 20 percent is not warranted for any part of the appellate period. 

The Board has considered whether a separate evaluation is warranted for any compensable complication of the Veteran's diabetes pursuant to DC 7913 Note (1).  That note instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 

The evidence suggests that the Veteran's diabetes has resulted in erectile dysfunction, diabetic retinopathy and cataracts, and peripheral neuropathy of the bilateral lower extremity and bilateral upper extremity.  It has also aggravated his hypertension.  The Board acknowledges that the January 2007 VA examiner reported a diagnosis of diabetic nephropathy.  The examiner also reported that the Veteran's diabetes did not affect his kidneys, however, and based on the ambiguity in the 2007 VA examination record and the negative findings as to nephropathy reported by the 2009 and 2011 VA examiners, the Board finds the probative evidence does not suggest that the Veteran's diabetes results in nephropathy.  

The Veteran has been granted service connection and separate compensable ratings for the diabetic retinopathy and cataracts, and peripheral neuropathy.  He has also been evaluated separately for his hypertension.  As these conditions have already been considered separately, they do not fall under the purview of Note 1.  The erectile dysfunction does, however.  

Erectile dysfunction is rated by analogy to DC 7522.  DC 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  A footnote to Diagnostic Code 7522 provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should also be considered.  In this context, entitlement to special monthly compensation (SMC) based on loss of use of a creative organ was granted in an August 2004 rating decision.  Therefore, the Board will not further address SMC in this decision. 

After review of the evidence, the Board finds a separate, compensable rating is not warranted at any time during the appellate period.  As stated above, in order to receive a compensable rating, the medical evidence must show a penile deformity with a loss of erectile power.  In this case, the record does not include any findings or histories suggestive of a penile deformity.  The Board acknowledges that the VA examinations do not include any findings related to the Veteran's genitals.  The examination records indicate that the Veteran declined examination of genitals, however.  The Board further acknowledges that the Veteran appears to have loss of erectile power; as noted above, however, there is no evidence of a deformity of the penis, nor does he so contend.  Having only one or the other of the requirements under the rating criteria is insufficient.  As such, the Board finds a separate, compensable rating is not warranted for erectile dysfunction. 

In sum, the Board finds a rating greater than 20 percent is not warranted for diabetes with erectile dysfunction at any time during the appellate period.  

Diabetic Retinopathy and Cataracts

For historical purposes, it is noted that service connection was established for diabetic retinopathy by the RO in an August 2004 decision based on evidence that the retinopathy was secondary to diabetes.  A 10 percent disability evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  The Veteran was granted service connection for cataract, effective November 30, 2009, in a March 2010 rating decision based on evidence that the cataracts were secondary to diabetes.  It appears that the conditions have been rated together because the symptoms are indistinguishable.  

The Veteran seeks a higher rating for his diabetic retinopathy and cataracts.  He has reported that his visual acuity fluctuates with his blood sugar levels.  He has denied any visual acuity problems which would require corrective lenses, however.  

The diabetic retinopathy and cataracts are rated at 10 percent under DC 6028-6006 for active disease process.  During the pendency of this appeal, the criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2009).  Generally, in a claim for a higher rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria; however, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

Pre-operative cataracts are rated based on visual impairment.  38 C.F.R. § 4.79.  

Under the "old" rating criteria, retinopathy, which was rated by analogy to retinitis under DC 6006, was rated based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, DC 6006 (2008). 

Under the current criteria, retinopathy is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.  Under the General Rating Formula for Diagnostic Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2011). 

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.75(2008); 38 C.F.R. § 4.76(b) (2011).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  Id.  

With regard to impairment of field vision, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.84a, Ratings for Impairment of Field Vision (2008); 38 C.F.R. § 4.79, Ratings for Impairment of Visual Field (2011).  

A January 2007 VA treatment record reflects the Veteran's history of no visual changes since his last visit.  Distance visual acuity was 20/25-2 in the right eye and 20/25+2 in the left eye.  The Humphrey visual field test showed borderline fixation losses but it was of questionable reliability: the record explains that the right eye testing revealed a single inferior nasal defect and left eye testing revealed no repeatable defect.  The examiner diagnosed the Veteran as a glaucoma suspect based on optic nerve appearance and mild nonproliferative retinopathy.  He reported that there was no visual field loss.  

A January 2007 VA examination record reflects no complaints pertaining to the eyes.  Examination revealed intact extraocular movement, normal funduscopic exam, and no icterus, and the pupils were round and reactive to light.  

A February 2008 VA treatment record reflects the Veteran's negative history as to any ocular or visual complaints.  It appears that corrected distance visual acuity was 20/20 bilaterally.  Humphrey visual field test revealed no defects. 

An April 2009 VA treatment record reflects the Veteran's history of "pretty good vision" since his last visit.  Using his old prescription, corrected distance vision was 20/30 bilaterally.  After examination, the Veteran was assessed with mild nonproliferative diabetic retinopathy, presbyopia, ocular hypertension, and mild senile cataract.    
 
A December 2009 VA examination record reflects the Veteran's history of distorted vision, glare, and sensitivity to light.  He denied pain, enlarged images, redness, swelling, discharge, haloes, floaters, watering, or blurred vision.  He denied incapacitating episodes in the previous 12 months due to his eye condition.  He also denied any overall functional impairment due to his eye condition.  Corrected distance vision was 20/30 on the right and 20/25 on the left.  Corrected near vision was 20/40 on the right and 20/30 on the left.  The examiner stated that, in comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity.  Examination revealed no evidence of diplopia or nystagmus, and confrontation test was normal.  Visual field was tested.  After examination, the Veteran was assessed with asymptomatic diabetic retinopathy with no diabetic retinopathy noted on evaluation and cataracts most likely caused by or a result of diabetes.  

A July 2010 VA treatment record reflects the Veteran's history of good visual acuity at distance and good near visual acuity with glasses.  Corrected distance visual acuity was 20/20.  After examination, the Veteran was diagnosed with mild non-proliferative diabetic retinopathy, glaucoma suspect and ocular hypertension, presbyopia, and mild senile cataract.  A December 2010 VA treatment record reflects the Veteran's negative history as to any ocular concerns or problems.  Corrected distance visual acuity was 20/20-1 in the right eye and 20/20-2 in the left eye.  Humphrey visual field testing revealed no defect in the right eye and two paracentral defects in the left eye.  After examination, the Veteran was diagnosed with mild nonproliferative retinopathy, open angle glaucoma secondary to intraocular pressure and optic nerve head appearance, and senile cataracts.  

A February 2011 VA treatment record indicates that distance visual acuity was 20/30 in the right eye and 20/20 in the left eye.  

A March 2011 VA examination record reflects the Veteran's negative history as to distorted vision, enlarged images, pain, redness, swelling, discharge, glare, haloes, floaters, sensitivity to light, watering, or blurred vision.  He also denied any incapacitating episodes in the previous 12 months due to his eye condition.  He denied any overall functional impairment from his eye condition.  Examination revealed corrected distance and near visual acuity of 20/20 bilaterally.  Eye examination did not reveal diplopia, and the confrontation test was normal.  Visual field testing was done.  The Veteran was diagnosed with diabetic retinopathy and nuclear sclerotic cataracts, and glaucoma.  The examiner stated that these disorders resulted in no functional impairment on the Veteran's ability to perform physical and sedentary activities and that the Veteran's usual occupation and daily activities were not affected.  

After review of the evidence, the Board finds a rating greater than 10 percent is not warranted at any time during the appellate period.  Initially, the Board notes that a higher rating is not warranted under the "old" rating criteria based on impairment of field loss, pain, rest requirements, or episodic incapacity:  the evidence, notably the Veteran's histories, does not suggest the existence of pain, rest requirements, or episodic incapacity, and although testing has revealed some reliable findings suggestive of visual field loss, the field loss is too insignificant to approximate a compensable rating.  Additionally, a higher rating is not warranted based on visual acuity, under either the "old" or current rating criteria, because the evidence consistently demonstrates distance visual acuity better than 20/40 in each eye.   Finally, a higher rating is not warranted under the current rating criteria based on incapacitating episodes as the evidence does not contain any evidence, to include, histories, of incapacitating episodes due to the eye disorders.  

In sum, the Board finds a rating greater than 10 percent is not warranted for diabetic retinopathy and cataracts at any time during the appellate period.  

Peripheral Neuropathy

For historical purposes, it is noted that service connection was established for peripheral neuropathy of the lower extremities, effective November 2, 2006, in a March 2010 rating decision and peripheral neuropathy of the upper extremities, effective April 5, 2011, in an August 2011 rating decision based on medical findings of peripheral neuropathy secondary to diabetes.  A 10 percent disability evaluation was assigned for each extremity based on a review of the relevant contemporaneous evidence of record. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The introductory note to Diseases of the Peripheral Nerves defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  It adds that when the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a.  

January 2007 VA examination records reflect the Veteran's history of progressive loss of strength, numbness, and tingling in the legs, feet, and hands.  He reported intermittent claudication because of leg pain after walking for 200 yards, calf pain at rest, and persistent coldness in the extremities and indicated that he could not walk because of foot pain.  Examination revealed normal posture and gait.  There was no skin abnormality, edema, cyanosis, clubbing, atrophy, fasciculation, or focal motor deficit in any extremity.   Peripheral pulse exam was normal, there was good muscle tone and full muscle strength, sensation was normal to pinprick and light touch, and deep tendon reflexes were 2+ throughout.  

February 2008 and April 2009 VA treatment records reflect findings that dorsalis pedis and posterior tibial pulses were 1/4.  Dermatology examination of the feet was within normal limits.   The Veteran was diagnosed with peripheral sensory neuropathy.  

A November 2009 VA examination record reflects the Veteran's history of progressive loss of strength all over and numbness and tingling in the legs.  He denied leg pain after walking distances, calf pain at rest, or persistent coldness of the extremities.  Examination revealed no atrophic skin changes, ulceration, gangrene, ischemic limb pain, persistent coldness, or evidence of hand tremor.  Deep tendon reflexes were 2+ throughout.  Pedal pulses were 2+ except the dorsalis pedis pulse and posterior tibial pulse which were 1+ bilaterally.  In the upper extremities, motor and sensory examination was within normal limits.  In the lower extremities, motor function was within normal limits but sensation was decreased to light touch in the ankles, feet, and toes.  The Veteran was diagnosed with lower extremity peripheral neuropathy, due to diabetes, which resulted in neuralgia.  

A June 2010 VA treatment record indicates that diabetic foot exam, which included sensory, visual, and pedal pulse exam, was normal.  

An April 2011 VA examination record reflects the Veteran's history of tingling and numbness in the feet and toes and loss of sensation in the arms.  Examination revealed 2+ pulses throughout, normal coordination, normal motor function, and 2+ deep tendon reflexes.  Sensation was decreased in a stocking glove distribution in the hands and fingers and lower extremities.  The Veteran was diagnosed with bilateral upper and lower extremity neuropathy which did not affect occupational functioning or daily activity.  

Lower Extremities

The lower extremities are rated at 10 percent under DC 8520, which contemplates impairment of the sciatic nerve and governs disabilities with manifestations such as no active movement possible of muscles below the knee, flexion of knee weakened or lost, and foot dangle/drop.  DC 8520 provides a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable.   

After review of the evidence, the Board finds that a rating greater than 10 percent is not warranted at any time during the appellate period for peripheral neuropathy of the right or left lower extremity.   The Board acknowledges that the Veteran has reported numbness, tingling, and diminished strength in the lower extremities and that the record includes findings of diminished sensation and diminished pulses.  The record does not suggest that these symptoms approximate moderate incomplete paralysis, however:  the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such an impairment.  

The evidence consistently reflects findings of normal deep tendon reflexes, normal gait, normal muscle tone, normal reflexes, and normal motor strength, and although the Veteran has been noted to have intermittently diminished pulses and sensation, the evidence does not suggest that the Veteran has loss of pulses or sensation, constant diminishment of the pulses or sensation, or skin abnormality.  Furthermore, the evidence consistently reflects negative findings and generally reflects negative histories as to functional impairment secondary to the peripheral neuropathy.  Based on the evidence of record, the Board finds the peripheral neuropathy does not approximate more than mild incomplete paralysis of the left or right sciatic nerve.  As such, a schedular rating higher than 10 percent is denied for each lower extremity.  

Upper Extremities 

The upper extremities are rated under DC 8515, which contemplates impairment of the median nerve and governs disabilities with manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  

Under DC 8515, moderate impairment warrants a 30 percent rating for the major and 20 percent for the minor extremity, and severe impairment warrants a 50 percent rating for the major and 40 percent for the minor extremity.  The Veteran is noted to be right-handed, making his right arm the major extremity, and his left arm the minor one.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable.  

After review of the evidence, the Board finds that a rating greater than 10 percent is not warranted at any time during the appellate period for peripheral neuropathy of the right or left upper extremity.  The Board acknowledges that the Veteran has reported numbness, tingling, and diminished strength in the upper extremities and that the record includes a finding of diminished sensation.  The record does not suggest that these symptoms approximate moderate incomplete paralysis, however:  the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such an impairment.  

The evidence consistently reflects findings of normal deep tendon reflexes, normal gait, normal reflexes and pulses, normal muscle tone, and normal motor strength, and although the Veteran has been noted to have diminished sensation, the evidence does not suggest that the Veteran has loss of sensation, constant diminishment of sensation, or skin abnormality.  Furthermore, the evidence consistently reflects negative findings and generally reflects negative histories as to functional impairment secondary to the peripheral neuropathy.  As stated above, when the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  In this case, based on the evidence of record, the Board finds the peripheral neuropathy does not approximate more than mild incomplete paralysis of the left or right median nerve.  As such, a schedular rating higher than 10 percent is denied for each upper extremity.  

Residuals of SFW 

The service medical records indicate that the Veteran received fragment wounds to the right elbow and right upper arm as a result of a grenade and small arms fire while debarking a downed helicopter on January 22, 1967.  Examination revealed no artery or nerve involvement.  Debridement was performed the same day, and a delayed primary closure was applied on January 27, 1967.  The Veteran was kept in the hospital for eight days and then released to duty on January 30, 1967.  A February 10, 1967, treatment record indicates that the sutures were removed, the wounds were well-healed.  A May 1967 treatment record indicates that a piece of shrapnel associated with the January 1967 fragment wound was removed and the Veteran was discharged to duty.  A February 1968 examination record reflects a finding of a four inch traumatic scar of the right elbow due to the shrapnel wound.  The April 1968 separation examination record reflects a finding of a five centimeter by 3/4 centimeter circle scar by the lateral aspect of the right elbow.  The examiner found no other disability related to the January 1967 injury.  

A December 1973 statement from a private physician indicates that the Veteran had some tenderness in the anterior part of the right elbow with some areas of hypoesthesia and hyperesthesia and some restriction of the arm.  The physician noted that X-ray images showed some remnants embedded in the anterior portion of the elbow joint, arm, and forearm.  

A February 1974 VA examination record reflects the Veteran's history of stiffness, soreness, and pain in the area of the scar during cold weather.  Examination revealed a 3.5 inch well-healed scar just above the right elbow joint.  There was no tenderness on deep pressure and no evidence of loss of mobility in any joint.  X-ray images revealed multiple small metallic fragments around the elbow and intact bony structures of the humerus and elbow.  The Veteran was assessed with metallic small fragments around right elbow, nonsymptomatic.  

In a March 1974 decision, the RO established service connection for moderate residuals of shell fragment wound to the right (dominant) elbow and upper arm, MG VI and assigned a 10 percent rating.  In November 2006, the Veteran filed a claim for TDIU which was interpreted as a claim for increased rating for the residuals of shell fragment wound. An increased rating was denied, and the Veteran filed a timely appeal.  During the pendency of the appeal, the RO granted a separate 10 percent rating for diminished strength in the right hand under DC 8616, effective November 25, 2009.  The RO also granted a separate 10 percent rating for arthritis of the right elbow pursuant to a separate claim.  See March 2010 rating decision.  As such, the Board will consider whether higher ratings are warranted for the injury to MG VI and the diminished strength but not the arthritis.  

The provisions of 38 C.F.R. § 4.56 offer guidance for evaluating muscle injuries caused by various missiles and other projectiles.  The regulation directs that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and indicates that disabilities resulting from muscle injuries shall be classified slight, moderate, moderately severe, or severe.  

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)

Moderate disability anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

Moderately severe disability anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Injuries to the MG VI are rated under DC 5306.  MG VI, which involves the extensor muscles of the elbow, the triceps and anconeus, controls extension of the elbow.   DC 5306 provides a 10 percent rating for moderate injury, a 30 percent rating for moderately severe injury to the dominant muscle, and a 40 percent rating for severe injury to the dominant muscle.  

A January 2007 VA examination record reflects the Veteran's history of a single bullet injury to the right elbow and upper arm during service.  The record notes that the injury was "deep penetration and through and through" and that it required hospitalization for approximately four weeks.  The Veteran reported episodes of elbow pain approximately four times a week, lasting approximately one minute per episode.  He indicated that the pain was sharp, aching, burning, and associated with loss of strength and easy fatigability.  The residuals of SFW did not affect his body function or render him unable to keep up with his work requirements.  Examination revealed a right elbow surgical scar measuring 8 centimeters (cm) by 0.2 cm.  The scar was hypopigmented.  There was no hyperpigmentation, abnormal texture, keloid, tissue loss, edema, inflammation, instability, adhesion, ulceration, disfigurement, or tenderness.  Muscle strength was 5/5 without focal motor deficit or atrophy.  Sensation was intact to light touch, and reflexes were normal.  The examiner noted that the injury did not involve the loss of the deep fascia muscle substance or impairment of the muscle tones.  There was some abnormal muscle hernia and tendon, bone, and joint and nerve injuries.  Examination of the shoulder and elbow was normal, with no instability, weakness, abnormal movement or limitation of range of motion, to include after repetition.  X-ray images of the right humerus were negative.  The examiner diagnosed the Veteran with SFW to the right elbow and MG VI.  

A November 2009 VA examination record reflects the Veteran's history of a deep penetrating wound from a single bullet, for which he received three weeks of hospital treatment.  He added that the injury involved blood vessels and nerve but no bone or fascia.  He reported pain in the right elbow twice a day, each time lasting for six minutes.  The Veteran indicated that the pain resolved spontaneously.  He also reported easy fatigability but denied loss of strength, impairment of coordination, weakness, or inability to control.  He added that the arm and hand would go to sleep.  The record indicates that the injury did not affect the functioning of the body and did not impede normal work requirements.  The Veteran reported that he did not experience any overall functional impairment from the SFW.  Examination revealed a superficial, linear scar, which measured 10 cm by 0.5 cm.  The scar was not painful, and there was no skin breakdown, underlying tissue damage, inflammation, edema, keloid, disfigurement, or associated limitation of function.  Palpation of the muscle revealed loss of deep fascia and impairment of muscle tone but no loss of muscle substance.  There was a muscle wound medial to the elbow which measured 2 cm by 1 cm and which was the same as the exit wound scar.  There was no adherence but there was intermuscular scarring.  There were signs of lowered endurance, including lowered level of endurance with weakness of the right arm.  There was no sign of impaired coordination.  Muscle strength as graded at 4/5.  The examiner stated that the muscle injury affected the particular body part function because it decreased strength in the lower arm at the elbow and the right hand with gripping.  There was no muscle herniation.  The examiner stated that the muscle injury involved nerve damage to the right ulnar nerve, which was resolved.  It did not involve tendon, bone, or joint damage.  Examination of the shoulder and elbow was normal, with no evidence of abnormal movement, instability, guarding, malalignment, or deformity and normal range of motion, to include after repetition.  Neurological examination revealed normal motor and sensory function and 2+ deep tendon reflexes.  The Veteran was assessed with status-post SFW to the right elbow and upper arm with degenerative joint disease of the elbow.  The examiner stated that the SFW resulted in decreased strength in the arm, elbow, wrist, and hand.  

An April 2011 VA examination record reflects the Veteran's history of a through and through injury from multiple low velocity missiles, for which the Veteran received field treatment only.  The Veteran reported that the injury involved blood vessels and nerve but no bone or fascia.  He reported two episodes of elbow pain daily, each lasting one hour.  He also reported loss of strength, weakness, and easy fatigability.  He denied impairment of coordination or inability to control movement and indicated that the injury did not affect the functioning of the body or occupational requirements.  He reported that it resulted in functional impairment in that he had trouble sleeping if he lay on the arm.  Examination revealed a linear scar measuring 10 cm by 1 cm.  The scar was superficial and not tender, and there was no skin breakdown, underlying tissue damage, edema, keloid, inflammation, disfigurement, or associated limitation of motion/function.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was a muscle wound - the entrance scar.  The examiner stated that there was no exit wound present, no intermuscular scarring, and no adherence to underlying structure or bone.  There was tenderness of the elbow, but no sign of edema, instability, abnormal movement, effusion, weakness, deformity, or guarding.  Range of motion was normal, to include after repetition.  Neurological examination revealed normal motor function and diminished sensation to light touch bilaterally.  The examiner diagnosed the Veteran with SFW with degenerative joint disease.  The examiner stated that the SFW resulted in occupational and functional impairment in that the Veteran had limited use of the right arm and elbow for prolonged periods.  

Applying the above criteria to the facts of this case, the Board finds a rating in excess of 10 percent is not warranted under DC 5312.  The Board acknowledges that the Veteran was treated in service after sustaining a penetrating wound to the right elbow/upper arm which necessitated debridement.  The Board further acknowledges that the Veteran has reported that he was hospitalized during service as a result of the wound. The evidence does not suggest that the wound resulted in infection or that hospitalization was "prolonged."  Rather the contemporaneous medical evidence detailed in the service treatment records indicates that the Veteran was discharged to duty 8 days after he incurred the wound.  Additionally, the evidence does not suggest that the SFW has rendered the Veteran unable to keep up work requirements.  Furthermore, the Board finds the probative evidence does not suggest that the SFW has resulted in loss of deep fascia or muscle tone or intermuscular scarring.  The Board acknowledges that the 2009 VA examiner found that the SFW resulted in loss of deep fascia and muscle tone and intermuscular scarring.  The Board finds the probative value of these findings is limited and outweighed by the otherwise consistent findings as to no loss of deep fascia, no intermuscular scarring, and normal muscle tone, however, to include the 2009 examiner's own finding that motor function was normal on neurological examination. In this case, the evidence indicates that the SFW to the medial tibial area has resulted in minimal functional impairment and pain with no objective evidence of fatigue, impairment of coordination, uncertainty of movement, or more than slight loss of power.  Based on the evidence, the Board finds the SFW has not resulted in impairment approximating more than moderate injury to MG VI.  As such, a schedular rating higher than 10 percent is denied under DC 5306.  

The Board has considered whether a separate or higher rating is warranted for the elbow or upper arm under alternate rating criteria but finds that none is applicable:  the arthritis of the elbow is already separately rated, and there is no evidence of any other associated symptoms, such as tender scar or impairment of the shoulder.  

Finally, the Board has considered whether a higher rating is warranted based on the symptoms affecting the hand.  The Veteran is currently rated at 10 percent rating by analogy to DC 8615, which rates neuralgia of the median nerve, for loss of strength in the right hand due to the SFW.  DC 8615 provides a 30 percent rating for moderate neuralgia of the median nerve.  As noted above, impairment of the median nerve is rated based on  manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  

In this case, the evidence does not suggest that the SFW results in more than mild impairment of the right hand:  although the record includes a finding of diminished grip due to the SFW in 2009, the Veteran's motor strength remained 4/5, and examinations dating contemporaneous with and subsequent to this finding of diminished strength reveal findings of normal (i.e. full) motor strength, which indicates that the Veteran does not have a significant or chronic loss of grip strength.  The Board acknowledges that the record includes findings of diminished range of motion and function of the right hand and histories of pain and numbness.  However, the medical evidence indicates that these histories and findings are secondary to the peripheral neuropathy and not the SFW, and they have been considered in determining the appropriate rating for the peripheral neuropathy of the right upper extremity; thus, considering the symptoms here would be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the evidence does not suggest that the SFW has resulted in anything other than mildly diminished strength in the right hand.  As such, the Board finds the SFW does not result in symptoms approximating more than mild neuralgia in the right hand and an increased rating is not warranted.  

In sum, the Board finds increased rating is not warranted for the residuals of SFW, either for the residuals of injury to MG VI or the residual symptoms in the right hand.  Thus, the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in December 2006 with respect to the claims of increased rating for PTSD, diabetes, and residuals of SFW.  

The Board acknowledges that the letter did not address the issues of increased initial ratings for diabetic neuropathy.  In cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  In any event, prior to the initial awards of service connection, the Veteran was informed how disability ratings and effective dates are assigned in conjunction with his claim of increased rating for diabetes.  He was then notified that service connection was awarded with specific ratings assigned.  The March 2010 and August 2011 rating decisions provided the appellant with the applicable rating criteria.  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

The Board further acknowledges that the letter did not address the issue of increased rating for diabetic retinopathy and cataracts.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the December 2006 letter, the RO explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The November 2007 supplemental statement of the case and March 2010 supplemental statement of the case and March 2010 rating decision explained the criteria for the next higher disability rating available under the applicable diagnostic code and provided the appellant with the applicable regulations relating to disability ratings.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of this claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A rating greater than 50 percent for PTSD is denied.  

A rating greater than 20 percent for diabetes with erectile dysfunction is denied.  

A rating greater than 10 percent for diabetic retinopathy and cataracts is denied.  

An initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity is denied.

An initial rating greater than 10 percent for peripheral neuropathy of the right upper extremity is denied.

An initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity is denied.  

An increased rating for residuals of SFW, currently rated at 10 percent for injury to MG VI and 10 percent for loss of strength in the right hand, is denied.  


REMAND

Further development is needed on the claim of entitlement to TDIU. Although VA examinations were conducted and assessments on the functional impact of the service-connected disabilities were obtained, the examiners did not provide an opinion as to whether all of the service-connected disabilities combined precluded the Veteran from obtaining or retaining gainful employment. This opinion should be obtained. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Also, the Board finds the record would be aided by an opinion as to whether the Veteran's obesity is a result of a service-connected disability.  

Furthermore, the Veteran should be asked to provide additional information as to the nature of his seasonal employment, to include the duration and income associated with the seasonal employment.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional information about his seasonal employment, to include the approximate duration and salary of the employment.   

2.  Request all relevant VA treatment records dating from August 26, 2011, forward.  All obtained records should be associated with the file.  If VA treatment records are not available, the Veteran should be notified.  

3.  Thereafter, provide the claims file to an appropriate medical professional to determine the impact of the service-connected disabilities on employability.  The claims folder must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (PTSD, evaluated as 50 percent disabling; diabetes mellitus, with erectile dysfunction, 20 percent; SFW, right elbow and right upper arm, Muscle Group VI, 10 percent; diabetic retinopathy, 10 percent; peripheral neuropathy, bilateral upper and lower extremities, 10 percent each; degenerative joint disease , right elbow, 10 percent; and hypertension, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The medical professional should address whether the Veteran's obesity, which was determined to preclude employment by an April 2011 VA examiner, is the result of one or more of the service-connected disabilities.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the appellant's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


